DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44, 45, and 47-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 8,864,389).
Re. Claim 44, Lin discloses an assembly, comprising: 
an enclosure (i.e. enclosure comprising wall 300 as in Fig 8) defining an interior of the enclosure and an exterior of the enclosure, the enclosure defining a port configured to receive a fiber optic connector that enters the port from the exterior of the enclosure (Fig 8; col. 1 lines 13-15; col. 4 lines 9-18); 
a housing 51 extending away from the port to an end of the housing, the housing 51 having at least a portion including the end positioned within the interior of the enclosure, a central axis of the housing 51 being aligned with the port (Figs 5-7; col. 3 lines 19-29); and 
a retention member 52 having a central axis aligned with the port, the retention member 52 being positioned at the end of the housing 51, sleeved over the housing 51 and snap-fitted to the housing 51 (Figs 5-8; col. 3 lines 37-45), the retention member supporting: 
a ferrule alignment housing 2 that includes a ferrule alignment sleeve 4 (Fig 5; col. 2 lines 26-30 and 54-58); and 
a spring 524 that, when compressed, biases the ferrule alignment housing 2 towards the port, the spring 524 being positioned between a surface 521 of the retention member 52 and a surface 324 of the ferrule alignment housing 2 (Figs 5 and 7; col. 3 lines 45-52).  
Re. Claim 45, Lin discloses the housing 51 and the retention member 52 are snap fitted together with flexible tabs 523 that are snapped into corresponding slots 515 (Figs 5-8; col. 3 lines 42-45).  
Re. Claim 47, Lin discloses the housing 51 and the retention member 52 snap fit together when pressed toward each other along the central axis of the housing 51 and the central axis of the retention member 52 (Figs 5-8; col. 3 lines 42-45).  
Re. Claim 48, Lin discloses a fiber optic connector 201 extending through the port, the fiber optic connector 201 including a ferrule positioned in the ferrule alignment sleeve 4 (Fig 8; col. 2 lines 54-58).  
Re. Claim 49, Lin discloses a sealing member 62 mounted to the housing 51 (Fig 5; col. 3 lines 60-63).  
Re. Claim 50, Lin discloses the spring 524 is configured to allow the ferrule alignment housing 2 to move within the retention member 52 along the central axis of the retention member 52 (Figs 5-8; col. 3 lines 47-52).  
Re. Claim 51, Lin discloses the housing 51 is secured relative to a wall 300 of the enclosure; and wherein no coupling nut is provided to secure the housing 51 relative to the wall (Fig 8; col. 4 lines 3-8 and 18-21).  It is noted that while element 71 acts to secure the housing 51 to the wall 300, element 71 is referred to as a “positioning ring” and not a “coupling nut.”  
Re. Claim 52, Lin discloses the housing 51 includes a key slot and a rotation guide (see slot formed in lower wall 31 of housing component 3, best shown in Figures 5 and 7) to receive and circumferentially guide a key (see protrusions on side of plug head 1021 in Figure 1) of a fiber optic connector 1021 (Figs 1, 5, and 7; col. 1 lines 22-36; col. 2 lines 31-41; col. 3 lines 19-22).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,864,389).
Re. Claim 46, Lin discloses the assembly as described above, wherein the housing 51 and the retention member 52 are snap fitted together with flexible tabs 523 that are snapped into corresponding slots 515, and the retention member 52 includes the flexible tabs 523 and the housing includes the slots 515 (Figs 5-8; col. 3 lines 42-45).
However, Lin does not show a reversed arrangement, wherein the housing includes the flexible tabs and the retention member includes the slots.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to reverse the prior art arrangement such that the housing includes the flexible tabs and the retention member includes the slots, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claim(s) 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,864,389) and Lu et al. (US 2009/0148101 A1).
Re. Claims 53 and 55, Lin discloses an assembly as discussed above, comprising an enclosure (Fig 8; col. 1 lines 13-15; col. 4 lines 9-18), a housing 51 (Figs 5-7; col. 3 lines 19-29), and a retention member 52 (Figs 5-8; col. 3 lines 37-45) as required by the claim.  The assembly further comprises a fiber optic connector 1021 defining a central axis, the fiber optic connector 1021 being configured to be received in the port, the housing 51 and the retention member 52 (Figs 1 and 5; col. 3 lines 37-42), and including: a connector housing that partially receives and supports a ferrule 1022 that terminates an optical fiber 102, the connector housing including a key protruding from a surface of the connector housing radially away from the central axis (see protrusions on side of connector 1021 in Figure 1); and a coupling mechanism integrally formed with the connector housing (i.e. ramped upper surface to mate with corresponding surface within the assembly to attach the connector 1021 to the assembly (Fig 1; col. 1 lines 22-36).
However, Lin does not disclose a fiber optic connector for connection to said assembly, wherein (a) the coupling mechanism of the connector includes threaded portions provided circumferentially around the axis, the threaded portions being circumferentially spaced apart from each other with an unthreaded portion positioned between the threaded portions; and (b) a dust cap configured to removably mount to the connector housing when the fiber optic connector is not installed in the enclosure, the dust cap being configured to enclose at least a portion of the fiber connector housing to protect the ferrule, the dust cap including an internal thread configured to engage the threaded portions of the coupling mechanism.
	Concerning (b), Lu et al. discloses a fiber optic connector 650c for connection to an assembly (Figs 2 and 13; [0108])), the fiber optic connector 650c comprising defining a central axis and including: a connector housing that partially receives and supports a ferrule 100 that terminates an optical fiber 20/20t (Figs 13-14; [0118]), the connector housing including a key 132 protruding from a surface of the connector housing radially away from the central axis (Figs 3 and 14; [0104]); a coupling mechanism 40 integrally formed with the connector housing, the coupling mechanism 40 including threaded portions 75 provided circumferentially around the axis (Figs 12-14; [0098]); and a dust cap 142 configured to removably mount to the connector housing, the dust cap 142 being configured to enclose at least a portion of the fiber connector housing to protect the ferrule 100 (Fig 14; [0108]), the dust cap 142 including an internal thread 157 configured to engage the threaded portions 75 of the coupling mechanism 40 (Fig 14; [0109]).  It has been held the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
	Connecting Lu’s fiber optic connector to the assembly of Lin would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Lu et al. discloses their fiber optic connector provides protection from the environment when the connector is not connected to an assembly (Lu et al.: [0108]).
Concerning (a), while the threaded portions 75 of Lu et al. fail to show an unthreaded portion therebetween such that the threaded portions are circumferentially-spaced from one another, Lin illustrates the same is well-known in the art.  For example, Lin discloses a housing comprising an integrally-formed coupling mechanism in the form of threaded portions 510 provided circumferentially around the optical axis, wherein the threaded portions are circumferentially spaced apart from each other with an unthreaded portion positioned between the threaded portions of the coupling mechanism (Fig 5; col. 3 lines 34-36).  
The arrangement of threaded and unthreaded portions on the coupling mechanism as recited in the claim would have been obvious to one of ordinary skill at the time the invention was effectively filed, since the same is a common arrangement in the art.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 54, Lin and Lu et al. render obvious the assembly as discussed above. Lu et al. also discloses the dust cap 142 includes an engaging feature on in inner circumferential surface, the engaging feature configured to prevent a rotation of the fiber optic connector within the dust cap (Fig 14; [0109]).  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the reasons discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	12/1/22